Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of plaintiffs-appellants under the Fifth, Ninth and Fourteenth Amendments were violated. Plaintiffs argued that fluoridation is discriminatory because it benefits children only, unlawfully imposes medication on patients against their will and is or may be dangerous to health and, for those reasons, the city program of fluoridation violates the equal protection and due process provisions of the Federal Constitution. The Court of Appeals considered this contention and held that, since the fluoridation program does not constitute a significant invasion of fundamental rights, there was no denial of plaintiffs-appellants’ constitutional rights. [See 17 N Y 2d 875.]